DETAILED ACTION

1.	This Office action is responsive to the amendment filed 11/03/2022.  Claims 1-20 are present for examination.

2.	Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 8 and 16, the claimed “uniform volume deployment format” in not supported by the specification.  It appears support exists for “abstracted” or “generic”.

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Guo et al. (US 11,080,092).
1.	A method comprising: 
receiving, at a cloud volume service (corresponds to “client…virtual machine instance on a hosted computing environment (sometimes known as a cloud computing environment)”, see col. 2, lines 19-21; “The computer system may…include…cloud computing resources…”, see col. 28, lines 29-33; “the computer system may be a cloud-based computing system…”, see col. 28, lines 48-50), from one of a plurality of requestors (corresponds to circuitry including computer system(s) 1090, I/O devices 1050 and/or remote storage 1070, see Fig 7 and throughout specification), a request for placement of a new volume (corresponds to “requests to create multiple volumes”, see Abstract and throughout), the request including a volume deployment instructions (corresponds to “instructions to create the requested volume”, see col. 19, lines 52-54 and throughout), the volume deployment instructions including a requirement and a constraint (corresponds to “placement optimizations and/or constraints”, see throughout; corresponds to “placement constraints, such as requirements for specific hardware…or software…location requirements…performance requirements…placement considerations”, see col. 6, lines 37-49 and throughout), each requester providing the request in a different format (see below); 
translating, by the cloud volume service, the received request into a uniform volume deployment format (corresponds to circuitry including “I/O interface 1030…network interface 1040…perform any necessary protocol, timing or other data transformations to convert data signals from one component…into format suitable for use by another component…support for devices attached through various types of peripheral buses…(PCI)…USB…Network interface 1040…configured to allow data to be exchanged…commonly support…protocols…computing service…network-based service…interface…such as WSDL…API…requested or invoked through…message…XML…SOAP…HTTP…RESTful” , see col. 26, line 63 – col. 28, line 17);
providing, by the cloud volume service to a volume placement service (corresponds to “placement service within block-based storage service”, see Fig. 3 and throughout; “placement engines of the block-based storage service”, see Fig. 6; “placement algorithm” see throughout), volume deployment information using the uniform volume deployment format (corresponds to “format suitable for use by another component”, see above); 
retrieving, by the volume placement service, storage environment data and network environment data, the storage environment data including performance data of resources of a plurality of storage systems and the network environment data including performance data of resources of networks connecting the plurality of storage systems (corresponds to “different volume types, specifications and other performance characteristics may be provided…”, see col. 14, lines 43-46; “context-aware volume placement service 228 may implement data collection 320 to collect information, metrics, metadata, or any other information for performing volume placement…current utilization metrics, ongoing tasks or operations…volume specific information…”, see col. 15, lines 37+; “performance metrics (e.g., IOPS, bandwidth, latency, etc.); 
determining, by the volume placement service, based on the storage environment data and the network environment data, a location in one of the plurality of storage systems to place the new volume, wherein the location satisfies the requirement and the constraint included in the volume deployment instructions (corresponds to “determine an appropriate host device on which to place the volume, and create the volume on the host device”, see col. 2, lines 52-55; “the block storage device may attempt to place each new volume…according to…constraints”, see col. 3, lines 22-24; “placement of volumes…handled by…placement engines…”, col. 3, lines 61+; see “place”, “placement” “locate” or “location” throughout); 
sending, by the volume placement service to the cloud volume service, the determined location at which to place the new volume to optimize operation of the plurality of storage systems
(corresponds to “context-aware volume placement service 228…placement engine 310…receive a request to place one or more volumes amount hosts and to select host 300 onto which to place the volumes…placement engines 310 may each attempt to locate acceptable placement of their respective volumes”, see col. 16, lines 9-14; “migration worker 340 may request an updated placement for a volume…to provide a new placement location for the resource”, see col. 18, lines 32-37); and 
		creating, by the cloud volume service, a new volume at the 
determined location (corresponds to “create multiple 
volumes…”, see Abstract; “creation of a block storage 
volumes”, see col. 2, lines 17-18; “create a new volume for that 
instance”, see col. 6, lines 8-9; “Creation of a volume may 
include, for example, allocating storage space of a host 300 to 
the volume, populating the volume with requested data…”, see 
col. 19, lines 54+).

Independent claims 8 and 16 define embodiments similar in scope to the embodiment of claim 1 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, the claimed “switches connecting…storage” correspond to “network 260…hardware (e.g., modems, routers, switches…)” are switching devices generally connecting clients/hosts/servers to other client/hosts/servers and memory (see col. 14, lines 6-8, col. 15, lines 21-27 and col. 18, lines 10-14).

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 11,080,092) in view of Lewis et al. (11,425,215).
1.	A method comprising: 
receiving, at a cloud volume service (corresponds to “client…virtual machine instance on a hosted computing environment (sometimes known as a cloud computing environment)”, see col. 2, lines 19-21 of Guo; “The computer system may…include…cloud computing resources…”, see col. 28, lines 29-33 of Guo; “the computer system may be a cloud-based computing system…”, see col. 28, lines 48-50 of Guo), from one of a plurality of requestors (corresponds to circuitry including computer system(s) 1090, I/O devices 1050 and/or remote storage 1070, see Fig 7 and throughout specification of Guo; corresponds to “translate the communication protocols from various clients into a single set of know application programming interfaces (APIs) for processing…request received may be in different types…analytic server may need to transform the input to a specific computer readable type…translate requests to a standard format”, see col. , lines 4-29 and throughout Lewis), a request for placement of a new volume (corresponds to “requests to create multiple volumes”, see Abstract and throughout Guo), the request including a volume deployment instructions (corresponds to “instructions to create the requested volume”, see col. 19, lines 52-54 and throughout Guo), the volume deployment instructions including a requirement and a constraint (corresponds to “placement optimizations and/or constraints”, see throughout Guo; corresponds to “placement constraints, such as requirements for specific hardware…or software…location requirements…performance requirements…placement considerations”, see col. 6, lines 37-49 and throughout Guo), each requester providing the request in a different format (see Guo below; corresponds to “translate the communication protocols from various clients into a single set of know application programming interfaces (APIs) for processing…request received may be in different types…analytic server may need to transform the input to a specific computer readable type…translate requests to a standard format”, see col. , lines 4-29 and throughout Lewis );
translating, by the cloud volume service, the received request into a uniform volume deployment format (corresponds to circuitry including “I/O interface 1030…network interface 1040…perform any necessary protocol, timing or other data transformations to convert data signals from one component…into format suitable for use by another component…support for devices attached through various types of peripheral buses…(PCI)…USB…Network interface 1040…configured to allow data to be exchanged…commonly support…protocols…computing service…network-based service…interface…such as WSDL…API…requested or invoked through…message…XML…SOAP…HTTP…RESTful”, see col. 26, line 63 – col. 28, line 17 of Guo);
providing, by the cloud volume service to a volume placement service (corresponds to “placement service within block-based storage service”, see Fig. 3 and throughout Guo; “placement engines of the block-based storage service”, see Fig. 6; “placement algorithm” see throughout Guo), volume deployment information using the uniform volume deployment format (corresponds to “format suitable for use by another component”, see above); 
retrieving, by the volume placement service, storage environment data and network environment data, the storage environment data including performance data of resources of a plurality of storage systems and the network environment data including performance data of resources of networks connecting the plurality of storage systems (corresponds to “different volume types, specifications and other performance characteristics may be provided…”, see col. 14, lines 43-46 of Guo; “context-aware volume placement service 228 may implement data collection 320 to collect information, metrics, metadata, or any other information for performing volume placement…current utilization metrics, ongoing tasks or operations…volume specific information…”, see col. 15, lines 37+ of Guo; “performance metrics (e.g., IOPS, bandwidth, latency, etc. of Guo); 
determining, by the volume placement service, based on the storage environment data and the network environment data, a location in one of the plurality of storage systems to place the new volume, wherein the location satisfies the requirement and the constraint included in the volume deployment instructions (corresponds to “determine an appropriate host device on which to place the volume, and create the volume on the host device”, see col. 2, lines 52-55 of Guo; “the block storage device may attempt to place each new volume…according to…constraints”, see col. 3, lines 22-24 of Guo; “placement of volumes…handled by…placement engines…”, col. 3, lines 61+; see “place”, “placement” “locate” or “location” throughout Guo); 
sending, by the volume placement service to the cloud volume service, the determined location at which to place the new volume to optimize operation of the plurality of storage systems
(corresponds to “context-aware volume placement service 228…placement engine 310…receive a request to place one or more volumes amount hosts and to select host 300 onto which to place the volumes…placement engines 310 may each attempt to locate acceptable placement of their respective volumes”, see col. 16, lines 9-14 of Guo; “migration worker 340 may request an updated placement for a volume…to provide a new placement location for the resource”, see col. 18, lines 32-37 of Guo); and 
		creating, by the cloud volume service, a new volume at the 
determined location (corresponds to “create multiple 
volumes…”, see Abstract of Guo; “creation of a block storage 
volumes”, see col. 2, lines 17-18 of Guo; “create a new volume for that instance”, see col. 6, lines 8-9 of Guo; “Creation of a volume may include, for example, allocating storage space of a host 300 to the volume, populating the volume with requested data…”, see col. 19, lines 54+ of Guo).
	
	However, in the event Guo is found not to teach the claimed “each requestor providing the request in a different format”,  “translating…the received request into a uniform…format” and “using the uniform…format”, Lewis is presented for such a teaching.
	As discussed above, Lewis teaches “translate the communication protocols from various clients into a single set of know application programming interfaces (APIs) for processing…request received may be in different types…analytic server may need to transform the input to a specific computer readable type…translate requests to a standard format”, see col. , lines 4-29 and throughout.
	Because translating received client requests into a uniform format by a server for accessing memory is well known as demonstrated by Lewis, it would have been obvious to use such a scheme to receive requests in different formats translated to a uniform format for accessing memory in Guo.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
Independent claims 8 and 16 define embodiments similar in scope to the embodiment of claim 1 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, the claimed “switches connecting…storage” correspond to “network 260…hardware (e.g., modems, routers, switches…)” are switching devices generally connecting clients/hosts/servers to other client/hosts/servers and memory (see col. 14, lines 6-8, col. 15, lines 21-27 and col. 18, lines 10-14).

7.	Applicant's arguments filed 11/03/2022 have been fully considered but they are not deemed to be persuasive.
	Applicant should reconsider the rejection above in sections 4 and 6 given the newly amended claims.  

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

9.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139